Exhibit 10.7

LOGO [g196581image001.jpg]

 

Name:

 

Congratulations! We are pleased to provide you with a long-term incentive
opportunity under the CME Group Inc. Amended and Restated Omnibus Stock Plan
(the “Plan”). This long-term incentive opportunity is in recognition of the
anticipated positive impact you will make toward the future success of the
             initiative (“              Incentive”). Your Incentive provides you
with the opportunity to earn a range of performance shares based on the
performance of the initiative relative to performance goals set for the related
performance periods. If earned, the ultimate payout for each goal will be in the
form of CME Group Inc. stock, which is a means for you to share in the success
of the overall company. Certain terms of your              Incentive opportunity
follow:

Performance Share Terms

 

Performance Shares:

Your total              Incentive has a target of [total shares] Performance
Shares for the achievement of Performance Goals at the target levels. Payouts
will be settled after the end of the Performance Period for each respective
grant by the issuance of shares of Class A common stock, $.01 par value, of CME
Group Inc. if the Performance Goals are achieved for the Performance Period as
set forth below.

Grant Date:

 

Goal 1:

Performance Shares – [number of shares]

 

  Performance Period –

 

  Performance Goal –

 

  Payment and Vesting Date –

 

Goal 2:

Performance Shares – [number of shares]

 

  Performance Period –

 

  Performance Goal –

 

  Payment and Vesting Date –

 

Goal 3:

Performance Shares at Target – [number of shares]

 

  Performance Period –

 

  Performance Goal –

 

  Payment and Vesting Date –

 

1



--------------------------------------------------------------------------------

Goal 4:

Performance Shares at Target – [number of shares]

 

  Performance Period –

 

  Performance Goal –

 

  Payment and Vesting Date –

 

Payment of Grants:

The Performance Shares granted for each Goal shall be paid based on the actual
performance achieved under each of the respective Goals during the respective
Performance Period, in accordance with the Terms and Conditions attached hereto.
The Goals shall not be deemed to be attained until the Compensation Committee
and/or its delegate confirms that they have been attained. Performance Shares
shall be settled in Class A common stock, $.01 par value of CME Group Inc. stock
on the respective Payment and Vesting Date.

Additional Terms

and Conditions:

The Performance Shares granted as part of the              Incentive is subject
to the Terms and Conditions attached hereto, as well as the terms and conditions
set forth in the Plan.

 

Dividends:

The Performance Shares shall not accrue any dividends during the applicable
Performance Period(s), and any shares issued at the end of a Performance Period
will not accrue dividends through the applicable vesting date, if any.

In addition to the terms stated in this grant letter, your equity grant shall be
subject to the terms and conditions of the Plan, which are subject to change at
any time. All documents relating to the Plan, including the Plan Document,
Prospectus and Beneficiary Form, can be accessed online by logging on to your
E*TRADE account at www.etrade.com/stockplans or by calling E*TRADE at
800-838-0908 or +1-650-599-0125 if outside the U.S. A copy of the current CME
Group Form 10-K can be found at:
http://investor.cmegroup.com/investor-relations/financials.cfm. Please submit
your completed W-9 Form (or W-8BEN Form if outside the U.S.) and Beneficiary
Designation Form to CME Group’s Compensation Department, 20 S. Wacker, 2N,
Chicago, IL 60606.

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Performance Shares Earned. The number of Performance Shares earned, if any,
will be based on the actual performance achieved during the Performance Period
relative to each Performance Goal. This determination shall be made in
accordance with the following schedules:

 

  a. Goal 1 – [enter number] Performance Shares:

 

     Performance Goal:

 

  b. Goal 2 – [enter number] Performance Shares:

 

     Performance Goal:

 

  c. Goal 3 – [enter number] Performance Shares at Target:

 

Goal

  

Performance Shares Earned

   200% of above portion of Target Performance Shares    100% of above portion
of Target Performance Shares    50% of above portion of Target Performance
Shares    0% of above portion of Target Performance Shares

Note: If actual performance falls between any of the levels above, then
straight-line interpolation will be applied to determine the number of Shares
earned.

 

  d. Goal 4 – [enter number] Performance Shares at Target:

 

Goal

  

Performance Shares Earned

   200% of above portion of Target Performance Shares    100% of above portion
of Target Performance Shares    50% of above portion of Target Performance
Shares    0% of above portion of Target Performance Shares

Note: If actual performance falls between any of the levels above, then
straight-line interpolation will be applied to determine the number of Shares
earned.

 

2. Eligibility to Receive Grant and Condition of Receipt of Performance Shares.
Notwithstanding any other eligibility requirements specified in these grants or
in the Plan, in order to be eligible to receive these grants and as a condition
of receipt of payment of any earned Performance Shares under these grants, you
must have entered into an agreement with the Company containing certain
post-termination of employment restrictions regarding competition with the
Company and non solicitation of the Company’s customers and employees prior to
receiving this grant. The post-termination employment restrictions applicable to
you are set forth in the Confidentiality, Non-Competition and Non-Solicitation
Agreement with the Company, which is incorporated herein by reference.

 

3



--------------------------------------------------------------------------------

3. Eligibility to Receive Performance Shares. Notwithstanding any other
eligibility requirements specified in these grants or in the Plan, in order for
you to be eligible to receive payment of any earned Performance Shares after the
end of the Performance Period, you must remain employed through the Payment and
Vesting Date.

 

4. Termination of Service. If your employment is terminated by reason of death
or Disability (as defined in the Plan), your eligibility for payment of the
Performance Shares is governed by the terms of the Plan. If your employment is
terminated for any other reason, any Performance Shares that are not paid and
vested will be forfeited.

 

5. Definitions:

 

4